Citation Nr: 0600487	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-23 719	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran retired from active duty in April 1972 with over 
20 years of service.  The veteran died on May [redacted], 1999, and 
the appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appellant timely perfected an appeal of 
this determination to the Board.  Jurisdiction of the case 
subsequently has been transferred to the RO in Pittsburgh, 
Pennsylvania.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any further action, on her part, is required.


REMAND

After review, the Board observes that there are outstanding 
medical records relevant to the appeal.  

The certificate of death shows that, at the time of his 
death, the veteran was an inpatient at United Regional HCC, 
located on 11th Street in Wichita Falls, Texas.  The record, 
however, does not contain any treatment reports this 
facility.  Because these terminal medical records are 
relevant to the appeal, the RO should attempt to obtain and 
associate them with the claims file.

In addition, in a March 2001 statement, the appellant 
informed the RO that the veteran was treated at Fort Hood 
Hospital after discharge until 1974.  The record does not 
contain any treatment reports from this hospital.  It is 
unclear whether the RO has made adequate attempts to obtain 
them.  Thus, the RO should attempt to obtain and associate 
with the claims file all treatment reports from the above 
hospital from May 1972 to December 1974.

Accordingly, this matter is hereby case is REMANDED to the 
RO, via the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain all outstanding records 
of evaluation and/or treatment of the 
veteran from United Regional HCC, located 
on 11th Street in Wichita Falls, Texas, 
following the procedures set forth in 
current 38 C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.

2.  The RO should undertake appropriate 
action to obtain from the hospital in 
Fort Hood all records of evaluation 
and/or treatment of the veteran for the 
period from May 1972 through December 
1974.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  The RO is reminded that 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusion(s), it must so 
state in a notice to the appellant and 
her representative.  

3.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death in light of 
all pertinent evidence and legal 
authority.   

4.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


 
 
 
 


